EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Nathan Ellefson on 2/10/21.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendments to the Specification are as follows:

The flange 104 may help prevent the oral procedure apparatus 100 from embolizing into the mouth of the patient.  The flange 104 may be sized and shaped to be larger than the mouth of a typical patient.  The flange has a first flange end and a second flange end, the first flange end coupled to the first end 108, the first flange end having a first width and the second flange end having a second width greater than the first width.  While the flange 104 is depicted as being generally circular, the flange 104 may be oval, rectangular, or irregularly shaped, among any of a variety of shapes.  In various examples, oral procedure apparatuses 100 may have variously sized flanges to accommodate different patient mouth sizes and shapes.  Thus, oral procedure apparatuses 100 may be built with multiple individually selectable characteristics based on the characteristics of the medical professional and the patient, including, but not limited to, lumen 106 diameter, tubular member length 128, flange 104 size and shape, and so forth.  In various examples, the flange 104 has a diameter of approximately four (4) to approximately five (5) centimeters, though alternative diameter sizes are contemplated.  The flange 104 may form an angle relative to the primary axis 124 and/or to the outer surface of approximately seventy (70) degrees.  In various examples, the flange 104 forms a substantially conic shape or cross-section with generally straight sides or forms a cup shape with curved or parabolic sides, resulting in inner and outer surfaces of the flange 104 being parabolic, with the outer surface of the flange being concave and the inner surface of the flange being convex.

Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 10/12/20 are deemed allowable.

The following is an examiner’s statement of reasons for allowance: 
The closest piece of prior art is Bellamy US 3343177(Bellamy) in view of Raybuck US 2010/0119989 (Raybuck).The current claims are distinguished from Bellamy and Raybuck at least because Bellamy and Raybuck does not teach, suggest, or disclose “…a tubular member having a circular cross-section configured to be admitted into a mouth of a patient and a length extending from the first end to the second end such that the oral procedure apparatus is configured to be seated between a metacarpophalangeal (1V1CP) joint and up to a proximal inter-phalangeal (PI P) joint of the human finger, the tubular member formed from a polymer material resilient against a bite from the mouth of the patient and having a hardness between Shore durometer A 70 and Shore durometer D 80; and a flange coupled to the first end of the tubular member, the flange having an inner surface and an outer surface configured to be adjacent to the knuckle of the wearer, the flange having a first  flange end and a second flange end, the first flange end coupled to the first end of the tubular member and having a first width, the second flange end having a second width larger than the first  width, wherein a flange cross-section is configured to be larger than the mouth of the patient.”  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732